DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
On pages 7-10, Applicant argues that,
“A picture is made up of several tracks spatially arranged in relation to each other in a given frame of reference.
The definition of these groups of tracks (called track groups), may be performed at two levels:
…
Applicant’s claims proposes to use the SampleToGroupBox, particularly the descriptive metadata of the SampleToGroupBox, referred as SampleGroupDescription in the application, to associate properties to a track, when the track is within a particular tracks group.
To do that, the SampleToGroupBox, notably comprises parameters defining a given track group, that is to say, associated track group identifier (track_group_id) and grouping_type (page 26).
The benefit of such mechanism is that it is now possible to:

• Associate properties that may vary over time, with a track when the track is in a particular group (for example the track 15 is part of the first group), see page 26, lines 29-31
• Modify a parameter defined at the TrackGroupBox, by defining the same parameter at the SampleToGroupBox level with a different value which supersedes the parameter value at the TrackGroupBox level (page 27, lines 4-7).”
In response, Examiner respectfully submits that these arguments are irrelevant since the described features are not recited in the claim.
On page 10, Applicant argues that,
SampleToGroupBox including a group type parameter, and wherein the value of the group type parameter is equal to the at least one track group identifier.”
More generally, the Hwang reference is silent about the definition of rules to combine EntityToGroupBox, TrackGroupTypeBox and sample grouping mechanism, as detailed before, in order to vary over time some properties associated with a track within a particular group of tracks.
Indeed, in paragraph [0357], Hwang discloses in a sub track sample group box (stsg), it is provided a grouping_type information having “the same value as a corresponding SampletoGroup box’’. There is no mention of any track group identifier parameter in the SampleGroupBox.
Unlike the assertion in the Office Action, this difference is functional: as explained before, using the parameter, i.e. the track group identifier parameter, in the SampleToGroupBox, it is then possible to indicate that the properties specified applies to the track, when the track is in the track group associated with the given track group identifier (track_group_id) and grouping_type.
The limitation is therefore functional as it allows properties to be associated with a track such that properties may vary over time. Besides, it also allows the modification of properties defined at the TrackGroupBox level.
The Hwang reference fails to disclose the above feature. Indeed, in Hwang, each track is associated with properties contained at track level in dedicated boxes. Hwang remains silent about the SampleGroupDescriptionBox particularly the possibility of changing the properties of a track over time using such a box.
For the foregoing reasons, allowance of claim 1 is respectfully requested.
Independent claim 23 includes similar features to those discussed above with reference to claim 1. Allowance of claim 23 is respectfully requested.
The remaining claims are dependent claims. Because each independent claim is believed allowable, the claims depending therefrom are also believed allowable for at least the same reasons as discussed above with reference to the independent claims. Furthermore, the dependent claims are also deemed to define an additional aspect of the invention, and individual consideration on its own merits is respectfully requested.”
(1) it is purely content of information and (2) there is no functional relationship can be found where the “the value of the group type parameter being equal to the at least one track group identifier” performs some function with respect to a product it is associated with, e.g. a computer that performs the recited method (see MPEP 2111.05).
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites, “the definition of the at least one group of tracks”. There is insufficient antecedent basis for each of these limitations in the claim. The claim is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6-12, 14-26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2018/0213216 A1 – hereinafter Hwang).
Regarding claim 1, Hwang discloses a method for generating one or more media files based on timed media data, the timed media data comprising samples, the method comprising: obtaining the timed media data comprising the samples ([0320]; [0328]; Fig. 15 – obtaining timed media data comprising samples of media data, e.g. audio/visual data, to be included in mdat box); creating tracks each comprising at least a part of at least one of the obtained samples ([0011]; [0018] – creating tracks comprising samples of media data); generating descriptive metadata associated with the created tracks ([0323] – generating information related to tracks of media data); and generating the one or more media files based on the tracks and the descriptive metadata (Fig. 15; [0326]; [0328]; [0342] – generating a media file as shown in Fig. 15), wherein the descriptive metadata comprises at least one TrackGroupBox including at least one track group identifier and describing at least one group of the created tracks by using the at least one track group identifier (Fig. 20 – track_group_id), wherein the descriptive metadata further comprises a plurality of sets of properties for the created tracks (Fig. 15; Figs. 19-20 – other properties, e.g. single_view_allowed, stereoscopic_view_allowed, etc.), wherein the descriptive metadata further comprises a SampleToGroupBox including a group type parameter (Fig. 23 – grouping_type_parameter), and wherein the value of the group type parameter is equal to the at least one track group identifier (the limitation in question is in fact directed toward nonfunctional descriptive material, which contains only content of information, and not functionally or structurally related to the associated physical substrate, thus has no patentable weight).
	Regarding claim 2, Hwang also discloses at least a part of the plurality of sets of properties is included in a SampleGroupDescriptionBox in the descriptive metadata ([0355]; Fig. 23).
Regarding claim 3, Hwang also discloses one SampleGroupDescriptionBox is generated per track ([0355]; Fig. 23 – generated per track, track_id is the track it is generated for).
Regarding claim 4, Hwang also discloses one or more tracks corresponding to a same track group identifier are associated with the same set of properties from among the plurality of sets of properties ([0351]).
Regarding claim 6, Hwang also discloses the TrackGroupBox indicates a grouping type associated with semantics describing at least one criterion used to form the group of tracks ([0351]).
Regarding claim 7, Hwang also discloses the timed data are partitioned so that at least one of the timed samples comprises subsamples ([0320]; [0328]; Fig. 15 – any fractional portion of a sample is a subsample).
Regarding claim 8, Hwang also discloses at least one tracks group is a composition group comprising subsamples of the different tracks belonging to the group ([0351]).
Regarding claim 9, Hwang also discloses the TrackGroupBox indicates an identifier of the group ([0351]; Fig. 20 – track_group_id).
([0322]; [0325]; [0357]; Fig. 25).
Regarding claim 11, Hwang also discloses for at least one track, further properties specific to this track are defined at track level in the  descriptive metadata ([0323]-[0324]; [0352]-[0354]; Figs. 21-22).
Regarding claim 12, Hwang also discloses each group of tracks defined at movie level is associated with a group of tracks defined at track level by the same unique group identifier ([0351]; [0355]).
Regarding claim 14, Hwang also discloses properties specific to the one track are directly defined in the list of existing groups of tracks ([0322]; [0325]; [0357]; Fig. 25).
Regarding claim 15, Hwang also discloses each property can take different values, and wherein the value of each property specific to a track varies over time ([0352]-[0354]).
Regarding claim 16, Hwang also discloses the value of each property specific to the track is defined for one or more samples within the track ([0352]-[0354]).
Regarding claim 17, Hwang also discloses the descriptive metadata further comprise at least one box describing the samples within the tracks belonging to the same group of tracks, the at least one box defining the different possible values that can take the specific properties over time ([0323]-[0324]; [0352]-[0354]; Figs. 21-22).
([0351]).
Regarding claim 19, Hwang also discloses the values taken by the properties of consecutive samples follow a repeated pattern and the at least one box defines the repeated pattern itself and its repetition ([0323]-[0324]; [0352]-[0354]; Figs. 21-22 – defined in a loop).
Regarding claim 20, Hwang also discloses each property can take different values, and wherein the descriptive metadata are fragmented so that the at least one group of tracks is defined at fragment level, and the set of tracks composing a group of tracks varies over time ([0327]; [0331]; [0355]).
Regarding claim 21, Hwang also discloses the TrackGroupBox comprises a flag indicating whether properties of he at least one group of tracks can vary or not over time (Fig. 20; [0351]).
Regarding claim 22, Hwang also discloses the properties of the at least one group of tracks includes: the properties shared by the tracks of the group, the values that can take each property, and/or the tracks composing the group (Fig. 20; [0351]).
	Claim 23 is rejected for the same reason as discussed in claim 1 above.
Claim 24 is rejected for the same reason as discussed in claim 15.
Claim 25 is rejected for the same reason as discussed in claim 17.
	Claim 26 is rejected for the same reason as discussed in claim 21.
Claim 28 is rejected for the same reason as discussed in claim 1 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HUNG Q DANG/Primary Examiner, Art Unit 2484